Exhibit 10.1


AMENDMENT AND TERMINATION OF EMPLOYMENT AGREEMENT




THIS AMENDMENT AND TERMINATION OF EMPLOYMENT AGREEMENT (the “Amendment”), made
as of this 15th day of September, 2017, is entered into by and between The KeyW
Corporation, a Maryland corporation with its principal place of business at 7740
Milestone Parkway, Suite 400, Hanover, MD 21076 (the “Company”) and Michele Cook
(the “Employee”). As used herein, the term Company shall include the Company and
all entities now or hereafter controlling, controlled by or under common control
with the Company, such term to include The KeyW Holding Corporation, a Maryland
corporation (“HoldCo”).


WHEREAS, the Company and Employee entered into an Employment Agreement dated
January 4, 2016 (the “Employment Agreement”); and


WHEREAS, Company and Employee mutually wish to amend and then terminate the
Employment Agreement; and


WHEREAS, as consideration for Employee’s signing of this Amendment and the
General Release (as defined in Exhibit A attached hereto), the Company will
provide Employee severance payments, benefits, and equity rights.


NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment, the parties agree:


1. The Employee’s employment shall be terminated as of November 5, 2017 (the
“Termination Date”).


2. The Company will: (i) pay Employee, on the first pay date following the
Termination Date, any salary earned with respect to services performed prior to
the Termination Date and any paid time off accrued, but unused, through the
Termination Date, (ii) provided that the Employee executes, delivers and does
not revoke Exhibit A and remains in compliance with all obligations and
restrictions imposed herein (including those set forth in Exhibit A), following
the Effective Date (as defined in Exhibit A attached hereto), pay to Employee
the amount of Four Hundred and Twenty-Six Thousand Nine Hundred and Eighty-Six
Dollars and Thirty Cents ($426,986.30), such sum to be payable in equal
installments over a period of one (1) year after the Termination Date, with the
first payment, which will cover the first two (2) installments, to be paid on
the sixtieth (60th) day following the Termination Date and the remaining
installments to be paid in accordance with the Company’s normal payroll
practices, and (iii) provided that the Employee executes, delivers and does not
revoke Exhibit A and remains in compliance with all obligations and restrictions
imposed herein (including those set forth in Exhibit A), following the Effective
Date (as defined in Exhibit A attached hereto), and provided further that the
Employee elects continued health coverage under section 4980B(f) of the Code
(“COBRA”), reimburse Employee for COBRA premiums, for a period equal to the
lesser of the maximum COBRA period or twelve (12) months, on the first pay date
of each month the Employee portion of applicable premium is paid by Employee.
Notwithstanding the foregoing, the Company shall not be required to reimburse
healthcare or dental insurance premiums if Employee is actually covered or
becomes covered by an equivalent benefit (at the same or lesser cost to
Employee, if any) from another source, which must be reported to the Company
within thirty (30) days of first becoming eligible, or if such reimbursement
arrangement causes the Company’s group health plan to fail any non-
discrimination



--------------------------------------------------------------------------------



testing or to be subjected to a fine or penalty under the Affordable Care Act.


3. Within thirty (30) days of the Termination Date, the Company shall cancel
Sixty Thousand (60,000) of Employee’s Long-Term Incentive Shares identified in
Section 2.1(c) of the Employment Agreement, and thereafter, provided Employee
executes, delivers and does not revoke Exhibit A and remains in compliance with
all obligations and restrictions imposed herein (including those set forth in
Exhibit A) or in the Employment Agreement, Forty Thousand (40,000) of Employee’s
Long-Term Incentive Shares (the “Surviving Long-Term Incentive Shares”) shall
remain in effect through January 4, 2021 (the “Incentive End Date”), subject to
the conditions contained in this Amendment. In the event Employee fails to
execute and deliver Exhibit A or revokes Exhibit A, all Surviving Long-Term
Incentive Shares shall be cancelled. If at any time prior to the Incentive End
Date, the closing market price of HoldCo’s registered common stock as reported
on the NASDAQ Global Market (or any other market or exchange on which shares of
HoldCo’s common stock are listed or registered, if not on the NASDAQ Global
Market) over any thirty (30) consecutive trading days is at or greater than the
Target Price Per Share for each day in such thirty (30)-consecutive trading day
period, the Company will award the Employee shares of Stock in an amount equal
to the sum of (A) the number of shares listed next to the Target Price Per Share
and (B) the number of shares listed next to any lower Target Price Per Share
that have not already been awarded. Once the Surviving Long-Term Incentive
Shares applicable to a Target Price Per Share have been awarded, the Company
shall make no future awards of Surviving Long-Term Incentive Shares with respect
to the applicable Target Price(s) Per Share, but the Employee shall be eligible
for one or more additional grants with respect to the remaining Target Price Per
Share that were not previously achieved or exceeded. In no event will the
Employee receive more than Forty Thousand (40,000) Surviving Long-Term Incentive
Shares.






Target Price Per Share
 
Long-Term Incentive Shares
$13.00
 
5,000
$16.00
 
5,000
$20.00
 
10,000
$25.00
 
10,000
$30.00
 
10,000



For purposes of clarity and by way of example, if the closing market price of
HoldCo's registered common stock is reported at $20.00 for thirty (30)
consecutive trading days, the Company shall award the Employee 20,000 Surviving
Long-Term Incentive Shares (10,000 next to the $20 Target Price Per Share plus
another 10,000 for the Target Price Per Share for $13 and $16). If prior to the
Incentive End Date, the closing market price of HoldCo's registered common stock
is reported at $30.00 for thirty (30) consecutive trading days, the Company
shall award the Employee an additional 20,000 shares (10,000 for $30 and 10,000
for $25). Because the Employee previously received Surviving Long-Term Incentive
Shares with respect to the $13, $16 and $20 Target Price Per Share, Employee is
not entitled to a second award with respect to such amounts.


The granting, holding, and disposition of any shares of Surviving Long-Term
Incentive Shares acquired hereunder shall be subject to the provisions in the
Stock Incentive Plan, attached to the Employment Agreement as Exhibit A, any
applicable policies of the Company, and the terms of applicable law, provided
however, that Section 3.3 of the Stock Incentive Plan is hereby deleted .


4. In the event of Employee’s death, the Company shall have no further
obligations under this Amendment



--------------------------------------------------------------------------------



or the Employment Agreement other than to pay to the Employee’s estate any
amounts unpaid under Section 2 of this Amendment in a lump sum.


5. Notwithstanding anything to the contrary in this Amendment or the Employment
Agreement, the Company shall not be required to make payments under Section 2 of
this Amendment or grants pursuant to Section 3 of this Amendment if the Employee
has breached any of the provisions of this Amendment (including the General
Release attached hereto as Exhibit A) or any surviving provisions of the
Employment Agreement, inclusive of all subsections. Employee shall not sign the
General Release until on or after November 5, 2017.


6. For a period of one (1) year from the Termination Date, Employee shall not
(as an employee, owner, board member, consultant or otherwise), except with the
prior written consent of the Company’s Chief Executive Officer, participate in
competition for the award of or perform services in the Territory (as defined
below) in connection with (i) any contract, task order or program for which the
Company is competing as of the Termination Date or which Employee knows or
reasonably should know the Company plans to compete based upon the Company’s
existing pipeline as of the Termination Date, or (ii) any contract, task order
or program that would replace, supersede, succeed, reduce or diminish the
Company’s work under a contract, task order or program. For the purposes of this
Section 6, “Territory” means one or more states, counties, or similar political
subdivisions of the United States where Employee assisted, directly or through
others, the Company do business during the twelve (12) months immediately prior
to the Termination Date.


7. For a period of one (1) year from the Termination Date, Employee shall not,
whether for Employee’s own account or for the account of any other individual,
partnership, firm, corporation or other entity (each a “Person”), directly or
indirectly: (i) induce or attempt to induce, solicit or encourage any Person who
is, or was within the then-most recent twelve (12) month period from the
Termination Date, a customer, supplier, licensor or other business relation of
the Company (a “Covered Client”) to cease doing business, or to reduce its
relationship, with, the Company, (ii) induce or encourage a Covered Client to do
business with a Competitor (as defined below), or (iii) otherwise adversely
affect or interfere with the relationship between the Company and any such
Covered Client. For the purposes of this Amendment a “Competitor” means any
person or entity that provides services to government and/or non-government
customers, which services are the same or similar in purpose or function to
those provided by the Company during the twelve (12) months immediately prior to
the Termination Date.


8. For a period of two (2) years from the Termination Date, Employee shall not,
for Employee’s own account or for the account of any other Person, directly or
indirectly: (i) recruit, solicit, offer to hire, induce or attempt to induce,
encourage to terminate or otherwise adversely affect or interfere with the
relationship between the Company and any person who was employed by, or
otherwise engaged to perform services for, the Company or its affiliates within
the twelve (12) month period prior to the Termination Date (a “Covered
Employee”) for employment or retention as a consultant or service provider, (ii)
hire, or permit or facilitate the hire of, a Covered Employee, participate in
the process of hire of any Covered Employee, (iii) permit the hire of any
Covered Employee where such Covered Employee would report directly or indirectly
to Employee, or (iv) provide names or other information about a Covered Employee
to any Person under circumstances which could lead to the use of that
information for the purposes of recruiting or hiring. Notwithstanding the
foregoing, the term Covered Employee shall not include an employee who was
involuntarily terminated by the Company.


9. If any restrictions set forth in Sections 6, 7 or 8 of this Amendment are
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over to great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.



--------------------------------------------------------------------------------





10. The provisions of Section 2.1(c), Section 2.1(d), Section 2.2, Section 6,
Section 8, and Section 9 of the Employment Agreement shall survive and are
incorporated herein by reference. References to Long-Term Incentive Shares in
such surviving provisions shall be deemed to refer to Surviving Long-Term
Incentive Shares. References to an employment agreement in the Stock Incentive
Plan shall be deemed to include any amendments or modifications thereto.


11. Capitalized terms used in this Amendment shall have the meaning assigned to
such terms in the
Employment Agreement unless otherwise provided in this Amendment.






[signatures on next page]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


 
The KeyW Corporation
 
 
 
 
 
By: /s/ William J. Weber
 
Name: William J. Weber
 
Title: President & Chief Executive Officer
 
 
 
 
 
EMPLOYEE:
 
 
 
By: /s/ Michele Cook
 
Name: Michele Cook








--------------------------------------------------------------------------------



Exhibit A




GENERAL RELEASE OF ALL CLAIMS


This General Release of All Claims is made as of __________ ___, 2017 (“General
Release” or“Agreement”), by and between Michele Cook (“Employee”) and The KeyW
Corporation, including all entities now or hereafter controlling, controlled by
or under common control with The KeyW Corporation, including but not limited to
The KeyW Holding Corporation, The KeyW Corporation and all direct and indirect
subsidiaries of each such entity (the “Company”).


WHEREAS, the Company and Employee are parties to an Employment Agreement dated
as of January 4, 2016 (the “Employment Agreement”) and an Amendment and
Termination of Employment Agreement dated as of November 5, 2017 (the “Amendment
and Termination of Employment Agreement”;


WHEREAS, the execution of this General Release is a condition precedent to the
Company’s obligations set forth in the Amendment and Termination of Employment
Agreement;


WHEREAS, in consideration for Employee’s signing of this General Release, the
Company will provide Employee the severance payments, benefits, and equity
rights pursuant to Sections 2 and 3 of the Amendment and Termination of
Employment Agreement; and


WHEREAS, Employee and the Company intend that this General Release shall be in
full satisfaction of the obligations described in this General Release owed to
the Employee by the Company, including those under the Employment Agreement and
the Amendment and Termination of Employment Agreement.


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the Company and Employee agree as follows:


1.    Employee, for herself, Employee’s spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other persons claiming
through Employee, if any (collectively, “Releasers”), does hereby release,
waive, and forever discharge the Company and each of its respective agents,
subsidiaries, parents, affiliates, related organizations, and all of their
employees, officers, directors, managers, attorneys, successors, and assigns
(collectively, the “Releasees”) from, and does fully waive any obligations of
Releasees to Releasers for, any and all liability, actions, charges, causes of
action, demands, damages, or claims for relief, remuneration, sums of money,
accounts or expenses (including attorneys’ fees and costs) of any kind
whatsoever, whether known or unknown, suspected or unsuspected, disclosed or
undisclosed, or contingent or absolute, which heretofore through the date of
this General Release has been or may be suffered or sustained, directly or
indirectly, by Releasers in consequence of, arising out of, or in any way
relating to: (a) Employee’s employment with the Company or any of its
subsidiaries or affiliates; (b) the termination of Employee’s employment with
the Company and any of its subsidiaries or affiliates; (c) violation of any law
including but not limited to federal, state or local statutes, or the common law
of any jurisdiction; or (d) any events occurring on or prior to the date of this
General Release. Notwithstanding the above, this release and waiver does not
apply to: (i) any right to indemnification now existing under the Company’s
governing documents or applicable law; (ii) any rights to the receipt of
employee benefits which vested on or prior to the date of this General Release;
(iii) the right to continuation coverage pursuant to COBRA; and (iv) any rights
under the Amendment and Termination of Employment Agreement.





--------------------------------------------------------------------------------



2.    Excluded from this General Release and waiver are any claims which cannot
be waived by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies or claims pursuant to the
Fair Labor Standards Act. Employee does, however, waive Employee’s right to any
monetary recovery should any agency (such as the Equal Employment Opportunity
Commission) pursue any claims on Employee’s behalf (except as prohibited by law,
including 17 C.F.R. § 240.21F, et seq.). Employee represents and warrants that
Employee has not filed any complaint, charge, or lawsuit against the Releasees
with any government agency or any court.


3.    Employee agrees that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Releasees, or Employee of any
improper or unlawful conduct.


4.    Employee acknowledges and recites that:


(a)    Employee has executed this General Release knowingly and voluntarily;
(b)    Employee has read and understands this General Release in its entirety;
(c)    Employee has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice Employee wishes with respect to the terms of this General
Release before executing it; and


(d)    Employee’s execution of this General Release has not been forced, coerced
or unduly influenced by any employee or agent of the Company.


5.    Employee agrees that: (a) Employee has had at least forty-five (45) days
to consider the meaning and effect of the General Release; and if Employee
elects to sign this General Release and return it to the Company before
forty-five (45) days have elapsed from the date Employee received this General
Release, Employee acknowledges that any such election constituted a knowing and
voluntary waiver of the right to take forty-five (45) days to consider the
General Release and that Employee made its decision to sign the General Release
after receiving advice from legal counsel or after rejecting the Company’s
recommendation that Employee obtain the advice of counsel; (b) if this
termination is in connection with a group termination program, Employee has
received, together with this General Release, a listing of the job titles and
ages of other employees selected for involuntary termination, as well as the job
titles and ages and other employees in the same organizational unit who are not
selected for termination; (c) the severance described in the Amendment and
Termination of Employment Agreement are money, equity and benefits to which
Employee is not already entitled (apart from this General Release); (d) Employee
has been paid for all hours worked, including overtime; (e) has not suffered any
on-the-job injury for which Employee has not already filed a claim; and (f)
Employee understands this Agreement includes a General Release of all known and
unknown claims.


Employee further understands that Employee may revoke the releases granted by
Employee in Section 5 of this Agreement relating to the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, (the “Preserved
Claims”), for a period of seven (7) days following the date Employee executes
this Agreement (the “Revocation Period”). This General Release shall become
effective and enforceable with respect to the Preserved Claims once the
Revocation Period has expired without exercise by Employee of Employee’s rights
described in this Section. If Employee should exercise the revocation rights
described in this Section, Employee shall retain, and not release, Employee’s
rights with respect to the Preserved Claims. Any revocation within the
Revocation Period must be submitted in writing to the Company and shall state,
“I, (your name), hereby revoke my acceptance of the release by me of the
Preserved Claims as described in our Agreement which I signed and dated on
__________ ___, 2017.” Any such revocation shall be delivered personally to the
Company or sent to the Chief Executive Officer of the Company, via registered or
certified mail or by private express delivery service, signature required, to
The



--------------------------------------------------------------------------------



KeyW Corporation, c/o Chief Executive Officer, 7740 Milestone Parkway, Suite
400, Hanover, MD 21076 within seven (7) days after you signed this General
Release. If Employee does not revoke this General Release, the Employee will
receive the severance described in the Amendment and Termination of Employment
Agreement. Employee acknowledges that the waivers and releases contained herein
are made knowingly, consciously, and with full appreciation that Employee will
be forever foreclosed from pursuing any of the rights so waived and released.
Employee also understands and agrees that should Employee revoke this General
Release pursuant to this Section, all other provisions of this General Release,
except as related to the Age Discrimination in Employment Act, will remain
effective. In the event of such revocation, the Employee acknowledges that the
Company will not provide any severance described in the Amendment and
Termination of Employment Agreement. Once signed, in the absence of revocation
of this General Release, the General Release will become effective on the day
following the seventh and final day of the revocation period (the “Effective
Date”).


6. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of Maryland, except for the application of
preemptive Federal law.


7. Employee expressly agrees that, except to the extent required by law,
Employee will not disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about the Company, and will not make any such
comments or provide such information to any customer of the Company, to any
person associated with any media, to the general public, or to any other person
or entity. Nothing in this General Release prohibits Employee from reporting
possible violations of federal laws or regulations to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation.


8. Within five (5) business days of the Termination Date (as defined in the
Amendment and Termination of Employment Agreement), Employee will return to the
Company: (i) all documents, data, material, details and copies thereof in any
form (electronic or hard copy) and wherever located (including in personally
owned computers, storage media or accounts) that are the property of the Company
or were created using the Company's resources or during any hours worked for the
Company, including, without limitation, any data referred to in Section 6 of the
Employment Agreement; and (ii) all other property belonging to the Company,
including, without limitation, all computer equipment and associated passwords,
property passes, keys, credit cards, business cards, and identification badges.


9. In consideration for the Company's promises and undertakings set forth in
this Agreement, Employee, on behalf of herself, and Employee’s heirs,
representatives, and assigns, hereby agrees and covenants, to the fullest extent
permitted by applicable law, not to commence, maintain, prosecute or participate
in any action or proceeding of any kind against Releasees based on any of the
claims waived and released in Paragraph 1 of this General Release.


10. Capitalized terms not defined in this General Release have the meanings
given in the Employment Agreement.





--------------------------------------------------------------------------------



11. EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.








Date:
 
 
 
 
 
 
 
 
Michele Cook
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:
 
 




